Citation Nr: 0811705	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for left shoulder adhesive capsulitis with bursitis.

2.  Entitlement to service connection for a psychiatric 
disorder, variously diagnosed as adjustment reaction, 
depression, and anxiety.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for deep vein 
thrombosis (DVT) of the lower extremities.

7.  Entitlement to service connection for pulmonary embolism.

8.  Entitlement to service connection for a blood disorder, 
claimed as coagulation.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. J. A. Guarve


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The veteran's active military service extended from October 
2003 to July 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 and April 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

The issues involving service connection are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran reports being right handed. 

2.  The veteran's service-connected adhesive capsulitis with 
bursitis of the left shoulder is manifested by abduction to 
150 degrees and flexion to 150 degrees without pain, 
complaints of pain and discomfort with lifting heavy objects 
or working overhead.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
rating for adhesive capsulitis with bursitis of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002);  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5201 ( 
2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, this notice 
was provided to the veteran in a letter dated August 2004, 
which was prior to the adjudication of the issue.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided to the veteran in a letter dated 
March 2006.  Moreover, the issue being adjudicated below 
involves the initial disability rating granted upon a grant 
of service connection.  Service connection was granted for a 
left shoulder disability and a 10 percent disability rating 
was effective back to the date of separation from active 
service.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; hearing testimony, VA medical treatment 
records; and VA examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, with respect to the veteran's claim 
for an increased disability rating for his service-connected 
left shoulder disorder.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).

This appeal addresses the initial disability ratings assigned 
for the veteran's service-connected disability upon the award 
of service connection; the entire body of evidence is for 
equal consideration.  Consistent with the facts found, the 
ratings may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's service medical records reveal that he was 
treated for complaints of left shoulder pain during active 
service.  Ultimately the diagnosis was left shoulder 
tendonitis.  The veteran separated from active service in 
July 2004.

In September 2004, a VA general medical examination of the 
veteran was conducted.  The veteran reported being right 
handed and having left shoulder pain with lifting.  Physical 
examination of the left shoulder revealed a normal range of 
motion with no fatigue on repetitive motion.  X-ray 
examination revealed no abnormalities of the left shoulder.

In November 2004, a VA joints examination of the veteran was 
conducted.  He reported having anterior left shoulder pain 
with lifting heavy objects or doing overhead work.  Range of 
motion testing of the left shoulder revealed abduction to 150 
degrees and flexion to 150 degrees.  The Board notes that the 
normal range of motion of the shoulder for both flexion and 
abduction from 0 to 180 degrees.  Ninety degrees denotes the 
half-way point of this range of motion and is at shoulder 
level.  38 C.F.R. § 4.71, Plate I (2007).  No objective 
evidence of pain on motion was noted.  Crepitus of the left 
shoulder was noted.  However, there was no evidence of edema, 
effusion, swelling, weakness, tenderness or abnormal 
movement.  The diagnosis was left shoulder capsulitis with 
bursitis.  Subsequent VA treatment records do not show 
treatment for complaints of left shoulder pain.  

The veteran's service-connected left shoulder disability is 
presently rated at 10 under Diagnostic Code 5019 for 
bursitis, which instructs to rate the disability for 
limitation of motion of the affected part as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2007).  
Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2007).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

As noted above, the medical evidence of record establishes 
that the veteran is right handed.  Accordingly, the 
disability rating assigned for his left shoulder disability 
involves rating the minor extremity.  Limitation of motion of 
the arm (shoulder) is rated under Diagnostic Code 5201.  A 20 
percent rating contemplates limitation of motion of the minor 
arm to either shoulder level (90 degrees) or to midway 
between the side and shoulder level (45 degrees).  A 30 
percent rating, the highest rating assignable under this 
Diagnostic Code, contemplates limitation of motion of the 
minor extremity to 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2007).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected left shoulder disability. The 
medical evidence of record clearly shows that his flexion and 
abduction of the left shoulder are limited to 150 degrees 
each.  This does not even approximate being at shoulder level 
to meet the criteria for a 20 percent rating. There is no 
evidence that the veteran's range of motion of the left 
shoulder is limited to degree that would warrant the 
assignment of a disability rating in excess of 10 percent. 
Accordingly, an increased rating must be denied. 38 C.F.R. § 
4.71a, Diagnostic Code 5201.

The Board has considered the veteran's left shoulder 
disability under other appropriate Diagnostic Codes. However, 
there is no evidence of: ankylosis, dislocation, nonunion, 
malunion, or flail joint of the right shoulder.  As such, 
disability ratings in excess of 10 percent are also not 
warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 
5203 (2006).

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the disability rating.  The Board has 
considered the veteran's claim for an increased rating under 
all appropriate diagnostic codes.  In this case, the 
veteran's reports of pain have been recognized by the 
assignment of a 10 percent disability rating for his left 
shoulder disorder.  Moreover, although the Board is required 
to consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
rating in excess of 10 percent for the left shoulder, the 
doctrine is not for application. Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for left shoulder 
adhesive capsulitis with bursitis is denied.  


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and 


pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the U.S. Court of 
Appeals for Veterans Claims has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In the present case, a hearing was held before a Decision 
Review Officer (DRO).  The veteran did not attend this 
hearing.  Rather, the veteran's representative presented a 
physician, who had not examined the veteran, or apparently 
reviewed any of the medical evidence of record.  This 
physician nevertheless offered the opinion that all 
disabilities which the veteran was claiming service 
connection for were a result of "Persian Gulf Syndrome."  
The evidence of record does reveal that the veteran served in 
Kuwait.  This evidence appears to meet the very low threshold 
established by McLendon to require a VA examinations and 
medical nexus opinions.  Accordingly, such examinations 
should be conducted.  Moreover, the VA Compensation and 
Pension examinations which were conducted shortly after the 
veteran's separation from service are inadequate as they do 
not offer opinions as to etiology or do not account for 
specific medical evidence of record.  

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he has received medical treatment 
for his claimed disabilities since his 
separation from service in July 2004.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in 
order to obtain all the records of 
treatment from all the sources listed 
by the veteran which are not already on 
file.  

2.  Request complete copies of all of 
the veteran's medical treatment records 
for treatment at VA medical center San 
Juan, Puerto Rico for the period from 
April 2006 to the present.  All 
information obtained should be made 
part of the file.  

3.  The veteran should be accorded a 
joints examination.  The report of 
examination should include a detailed 
account of all manifestations of right and 
left knee disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
indicate the current diagnoses of any knee 
disorder found to be present.  The 
examiner is requested to offer an opinion, 
if possible, as the etiology of any 
current knee disorder.  Specifically, is 
it as least as likely as not that any 
current knee disorder is related to the 
veteran's military service or the 
diagnosis of bilateral patellar tendonitis 
during service?  Of note, a July 2004 VA 
MRI report indicated right knee joint 
effusion was present.  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

4.  The veteran should be accorded a VA 
psychiatric examination.  The examination 
report should include a detailed account 
of all psychiatric  pathology found to be 
present.  The examiner is informed that a 
VA psychiatric examination conducted in 
September 2004, within months of the 
veteran's separation from service, 
diagnosed the veteran with an adjustment 
reaction but did not indicate what the 
cause of the reaction was.  The examiner 
is requested to offer an opinion, if 
possible, as the etiology of any current 
psychiatric disorder.  Specifically, is it 
as least as likely as not that any current 
psychiatric disorder is related to the 
veteran's military service?  The report of 
examination should include a complete 
rationale for all opinions expressed.  All 
necessary special studies or tests 
including psychological testing and 
evaluation are to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  It is imperative that the 
physicians include a definition of the 
numerical code assigned.  Thurber v. 
Brown, 5 Vet. App. 119 (1993).  The 
diagnosis should be in accordance with the 
American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4TH ed. rev., 1994).  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

5.  The veteran should be accorded the 
appropriate examination for "Gulf War 
Syndrome."  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to offer a specific diagnosis, 
if possible, of the veteran's complaints 
of headaches, joint pain, pulmonary 
embolism, and blood disorders and to 
indicate if any of these disorders are the 
result of an undiagnosed illness.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

6.  The veteran should be accorded the 
appropriate examination for deep vein 
thrombosis / vascular disorders.  The 
report of examination should include a 
detailed account of all manifestations of 
the deep vein thrombosis of the lower 
extremities found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
offer an opinion, if possible, as the 
etiology of any current DVT.  
Specifically, is it as least as likely as 
not that any current DVT is related to the 
veteran's military service or the 
diagnosis of bilateral patellar tendonitis 
during service?  The examiner is also 
requested to indicate if the veteran's 
treatment with anticoagulant medications 
is a standard treatment for DVT or 
indicates the presence of a separate blood 
disorder? The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

7.  The veteran should be accorded the 
appropriate examination for pulmonary 
disorders.  The report of examination 
should include a detailed account of all 
manifestations of the pulmonary embolism 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to offer an opinion, 
if possible, as the etiology of any 
current pulmonary embolism.  Specifically, 
is it as least as likely as not that any 
current pulmonary embolism is related to 
the veteran's military service?  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

8.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


